698 N.W.2d 390 (2005)
472 Mich. 899-924
PEOPLE
v.
JOHNSON.
No. 127434.
Supreme Court of Michigan.
May 13, 2005.
SC: 127434.
Pursuant to MCR 7.302(G)(1), the clerk is to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments made in application papers. The application for leave to appeal remains pending.